Title: To George Washington from Alexandria, Virginia, Citizens, 5 October 1793
From: Citizens of Alexandria, Virginia
To: Washington, George


          
            [5 October 1793]
          
          The Citizens of Alexandria, conceiving it to be at all times the right of the People to
            declare their political principles, and to express their sentiments upon Subjects which
            concern the national Interest, met at the Court House on Saturday the 6th October,
            agreeably to notification, in order to take under consideration the late proclamation of
            the President of the united States  and other subjects
            which agitate the public mind, and came to the following resolutions thereon:
          1st Resolved that our illustrious Fellow-Citizen, George Washington, has, by his
            well-timed proclamation, given an additional proof of his vigilant attention to his
            duty, and the welfare of his country; and that it is our duty as well as our interest to
            conduct ourselves conformably to the principles expressed in the said proclamation, and
            to use our utmost endeavours to prevent any infringement of them by others: And we
            hereby declare it is our firm intention so to do.
          2d Resolved that it is the interest and duty of these united States to maintain a
            strict Neutrality towards the belligerent powers of Europe, and to cultivate peace and
            harmony with all the world by just and honourable means.
          3d Resolved that all attempts to subvert the Fœderal Government, to violate it’s
            principles, or to lessen the confidence of the People therein, ought to be firmly and
            vigorously resisted.
          4th Resolved that we are attached to a republican form of Government as being the only
            one calculated to diffuse true national happiness, and to inspire and cherish those
            principles and Virtues in the people which are the great Ornaments of human Nature. We
            reprobate Monarchy, because it tends to oppression, and because, by introducing
            corruption and depravity, it never fails to destroy those Equal rights to which all Men
            are, by nature, entitled.
          
          5th Resolved that every attempt to disunite France and America ought to be opposed, as
            dangerous to Republicanism.
          6th Resolved that we entertain the warmest gratitude for the generous and important
            Services of the French Nation during the American revolution; and that we feel the
            strongest attachment to those principles which have occasioned the glorious contest in
            which that Nation is Engaged for its own liberty; and we most ardently wish them the
            complete & lasting Enjoyment of that inestimable blessing which, under divine
            providence, was secured to us by their timely aid and assistance.
          7th Resolved that the interference of any foreign Minister, of whatever nation, with
            the Government of this Country will be, at all times, highly improper; but that our
            gratitude to, and affection for, our good allies, the French People, ought not to be
            lessened by any indiscretion of their Ambassador. In behalf of the meeting
          
            John D. Orr Secy 
            John Fitzgerald Chairman
          
          
            8th Resolved that a Copy of these Resolves be sent to
              the President of the United States and that they be published in the Alexandria
                News-Papers.
          
        